NOT FOR PUBLICATION

                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
                          CAMDEN VICINAGE
____________________________________

GILBERT MANNING,                   :
                                   :    Civ. No. 18-11884(RMB)
               Petitioner          :
                                   :
     v.                            :         OPINION
                                   :
WARDEN, FCI FORT DIX,              :
                                   :
               Respondent          :
___________________________________:

BUMB, United States District Judge

     Petitioner, Gilbert Manning, an inmate incarcerated in the

Federal Correctional Institution in Fort Dix, New Jersey, filed a

habeas petition under 28 U.S.C. § 2241, seeking credit against his

federal sentence for prior custody from March 27, 2012 to March 3,

2014. (Pet., ECF No. 1.) Respondent filed an answer, opposing

habeas relief. (Answer, ECF No. 7.) Petitioner filed a reply.

(Reply, ECF No. 8.) For the reasons discussed below, the Court

dismisses the habeas petition.

I.   BACKGROUND

     On July 25, 2006, Petitioner was sentenced in the United

States District Court, District of New Mexico to a 60-month term

of imprisonment for Conspiracy to Violate 21 U.S.C. § 841(b)(1)(A)
(Declaration of J.R. Johnson,1 (“Johnson Decl.”) Attach. 1, ECF

No. 7-4 at 2.) Upon completion of a Residential Drug Abuse Program,

Petitioner was released from the District of New Mexico sentence

on November 7, 2008. (Johnson Decl., Attach. 2, ECF No. 7-4 at 8.)

     Petitioner     was   arrested      by   the   Federal    Drug   Enforcement

Agency   (“DEA”)    on    March   30,    2012,     on   charges   of   marijuana

distribution. (Id., Attach. 3, ECF No. 7-4 at 12-13; Attach. 4,

ECF No. 7-4 at 15-16.) As a result of Petitioner’s arrest, the

U.S. District Court for the Southern District of Illinois issued

a Petition for Warrant or Summons for Offender under Supervision.

(Id., Attach. 4, ECF No. 7-4 at 16.)

     The next month, on April 26, 2012, Petitioner was sentenced

in the United States District Court, Southern District of Illinois,

to a 24-month term of imprisonment for a supervised release

violation (“SRV”) stemming from Case Number 1:05-cr-01599 in the

District of New Mexico. (Id., Attach. 5, ECF No. 7-4 at 18-20.)

     The   Bureau   of    Prisons    (“BOP”)       computed   Petitioner’s   SRV

sentence, commencing on April 26, 2012, the date imposed. (Id.,

Attach. 6, ECF No. 7-4 at 24.) Petitioner was given prior custody

credit from March 30, 2012, the date of his arrest, through April

25, 2012, the day before his SRV sentence commenced. (Id. at 25.)


1 J.R. Johnson is a Correctional Programs Specialist with the
Federal Bureau of Prisons Designations and Sentence Computation
Center in Grand Prairie, Texas. (Johnson Decl., ¶1, ECF No. 7-3 at
1.)

                                         2
Petitioner’s projected sentence satisfaction date was December 25,

2013, and Petitioner completed his 24-month sentence on that date.

(Johnson Decl., Attach. 6, ECF No. 7-4 at 25.) Petitioner, however,

remained   in   custody   pending    disposition    of   the    new   charges

resulting from his arrest by DEA agents on March 30, 2012. (Johnson

Decl., ¶9, ECF No. 7-3; Attach. 7, ECF No. 7-4 at 27-30.)

      On March 4, 2014, Petitioner was sentenced in the United

States District Court, Southern District of Illinois, in Case

Number 3:12-CR-30330, to a 210-month total term of imprisonment

followed   by   an   eight-year     term   of   supervised     release,   for

conspiracy to distribute and possess with intent to distribute

marijuana, and distribution of marijuana. (Id., Attach. 8, ECF No.

7-4 at 32-37.) In August 2015, Petitioner’s sentence was reduced

to a 168-month term of imprisonment. (Id., Attach. 10, ECF No. 7-

4 at 43.) The BOP updated Petitioner’s sentence computation to

reflect the sentence reduction to 168-months,         commencing on March

4, 2014. (Id.) If Petitioner receives all good conduct time

available, his projected release date is March 8, 2026. (Id.)

II.   THE PETITION, ANSWER AND REPLY

      A.   The Petition

      Petitioner alleges the BOP refused to grant prior custody

credits against his federal sentence for March 27, 2012 through

March 3, 2014, as intended by the sentencing court under U.S.S.G.

§ 5G1.3(c) and Application Note 3(c). (Pet., ECF No. 1, ¶13.) He

                                      3
seeks relief under 28 U.S.C. § 2241 because he challenges the BOP’s

execution of his sentence. (Pet., ECF No. 1, ¶10(c)).

       In a memorandum of law in support of his petition, Petitioner

asserts that prior to September 11, 2013, he was presented with

two distinct plea agreements in Criminal Case No. 3:12-CR-30330.

(Petr’s Mem., ECF No. 1 at 12.) The first plea agreement contained

the following language:

            pursuant to U.S.S.G. Section 5G1.3(c) and
            Application Note 3(c), the Government and the
            Defendant   agree    that   the   Defendant’s
            undischarged term of imprisonment resulting
            from his revocation of supervised release
            should run concurrently with the sentence for
            the instant matter.

(Petr’s Mem., ECF No. 1 at 12; Ex. A, ECF No. 1 at 31-39.) The

second plea agreement presented to Plaintiff did not contain the

above language. (Pet., ECF No. 1 at 12; Ex. A, ECF No. 1 at 41-

49.)

       Petitioner entered into a plea agreement on September 11,

2013, which did not contain language regarding U.S.S.G. § 5G1.3(c).

(Pet., ECF No. 1 at 12; Ex. A, ECF No. 1 at 51-55.) Petitioner

contends that it was the sentencing court’s intention to provide

him prior custody credit from March 30, 2012 through March 4, 2014

because the first plea offer specifically mentioned it. (Petr’s

Mem., ECF No. 1 at 13.) Petitioner acknowledges there was no

direction by the sentencing court pertaining to § 5G1.3(c), but by

granting concurrent sentences, he argues that the sentencing court

                                  4
intended to impose retroactively concurrent sentences beginning

March 30, 2012. (Petr’s Mem., ECF No. 1 at 13.)

     B.     The Answer

     Respondent argues that the petition should be denied for two

reasons:   (1)    Petitioner     failed       to   exhaust    his   administrative

remedies; and (2) the BOP correctly calculated his sentence.

(Answer, ECF No. 7 at 9, 12.) As to the first point, Respondent

asserts    that    Petitioner    was   required       to     complete    the   BOP’s

Administrative Remedy Program by properly filing an appeal with

the Central Office after it rejected Petitioner’s appeal twice on

procedural grounds. (Answer, ECF No. 7 at 11.) On July 19, 2016,

the Central Office rejected Petitioner’s appeal because it was not

legible and it failed to state a reason for the appeal, and it

gave Petitioner fifteen days to refile. (Id.; see also Pet., Exs.

A-D, ECF No. 1 at 15-25.) Respondent asserts that the petition

should be dismissed as procedurally defaulted by Petitioner’s

failure to complete the administrative remedy process. (Answer,

ECF No. 7 at 11.)

     On    the    merits   of   Petitioner’s        habeas    claim     for   relief,

Respondent argues that, pursuant to 18 U.S.C. § 3585(a), the BOP

properly determined that Petitioner’s 210-month sentence on Count

1 and 120-month sentence on Count 4, to be served concurrently,

began on March 4, 2014. (Answer, ECF No. 7 at 13.) Respondent

further contends Petitioner was not serving any other federal

                                          5
sentence on March 4, 2014 because his 24-month SRV sentence had

expired. (Answer, ECF No. 13.)

     Respondent maintains that Petitioner was awarded all of the

prior custody credit he was due. Petitioner was arrested on the

offenses at issue here on March 30, 2012. (Id. at 14-15.) He was

sentenced to a 24-month term of imprisonment on April 27, 2012 for

violation of supervised release. (Id. at 15.) All prior custody

credit for March 30, 2012 through April 26, 2012 was credited

against   Petitioner’s   24-month   SRV   sentence,   which   expired   on

December 25, 2013. (Id.) Pursuant to 18 U.S.C. § 3585(b), the BOP

cannot award “double credit” for time spent in detention before

federal sentencing. (Id. at 14.) Petitioner remained in custody

after expiration of his SRV sentence, but he was awarded prior

custody credit against his 2014 sentence in the Southern District

of Illinois for the period of December 25, 2013 through March 3,

2014. (Id. at 15.)

     Finally, Respondent asserts that U.S.S.G. § 5G1.3(c) is not

relevant here because Petitioner’s SRV sentence was discharged

before Petitioner’s sentence for the present offenses was imposed.

(Id. at 15-16.) Further, Respondents note that application note 4

of § 5G1.3 and U.S.S.G. § 7B1.3(f) recommend that a sentence for

violation of supervised release run consecutive to any other term

of imprisonment. (Answer, ECF No. 7 at 16.)




                                    6
     C.   The Reply

     In reply to Respondent’s argument that Petitioner failed to

exhaust his administrative remedies, Petitioner asserts that he

has not received a response from “Grand Pra[i]rie, TX on a Nun Pro

Tunc for relief sought in federal sentence computation of Case #

3:12-cr-30094-001   DHR   and   Case       #   3:12-cr-30330-DHR1   for   time

running concurrently, originally signed in the plea agreement.”

(Reply, ECF No. 8 at 1.)

III. DISCUSSION

     An inmate’s challenge to how his sentence is executed is

properly brought under 28 U.S.C. § 2241. Woodall v. Fed. Bureau

of Prisons, 432 F.3d 235, 243-44 (3d Cir. 2005).

     A.   Exhaustion of Administrative Remedies

     A petitioner’s failure to exhaust all stages of the prison’s

administrative remedy program is a proper basis for dismissal of

a habeas petition under 28 U.S.C. § 2241. Moscato v. Fed. Bureau

of Prisons, 98 F.3d 757, 760 (3d Cir. 1996). If an inmate failed

to exhaust administrative remedies before filing a habeas petition

and is procedurally barred from doing so, review on the merits of

the petition is barred by procedural default. Id. at 761-62.

     The Bureau of Prisons has an administrative remedy program

applicable to all inmates designated to a BOP operated institution,

for the purpose of allowing inmates to seek formal review of an

issue relating to any aspect of his/her confinement. 28 C.F.R. §

                                       7
542.10.   To   complete   the   program   and    exhaust    administrative

remedies, an inmate must take the following steps: (1) attempt

informal resolution; (2) submit a formal written Administrative

Remedy Request; (3) appeal to the Regional Director; and (4) appeal

to the General Counsel in the Central Office. 28 C.F.R. §§ 542.13-

15. There are deadlines for filing and specific forms and formats

that must be used, and there is an opportunity for extension of

time and for resubmission of deficient filings. Id. at §§ 542.13-

542.19.

     Petitioner   reached   the   final   step   of   the   administrative

remedy program by filing an appeal to the General Counsel in the

Central Office. However, his appeal was not legible and failed to

state a reason for the appeal. (Declaration of Tara Moran2 (“Moran

Decl.”) ¶8, ECF No. 7-1; Ex. 2, ECF No. 7-2 at 13.) Petitioner was

given 15 days to resubmit the appeal, but he never did so. (Id.)

     Procedural default can be avoided if a petitioner shows cause

to excuse the default and that actual prejudice will result from

default. Moscato, 98 F.3d at 762. Petitioner seeks to avoid

procedural default because he continues to seek administrative

relief on the BOP’s alleged sentence computation error. (Reply,

ECF No. 8 at 1.) Petitioner asserts that he has not received a


2  Tara Moran is a Legal Assistant with the Bureau of Prisons at
FCI Fort Dix. (Moran Decl., ¶1, ECF No. 7-1 at 1.) As part of her
official duties, she has access to BOP files maintained in the
ordinary course of business. (Id.)

                                    8
response from the BOP in Grand Prairie, Texas on his request for

“Nun Pro Tunc for relief sought in federal sentence computation of

Case “3:12-cr-30094-001 DHR and Case # 3:12-cr-30330-DHR1 for time

running concurrently, originally signed in the plea agreement.”

(Reply, ECF No. 8 at 1.)

      Petitioner’s request for a nunc pro tunc designation of a

state correctional facility for service of a federal sentence3 is

not   the   same   argument   presented      in   this   petition,   that   the

sentencing court intended to adjust a federal sentence to achieve

a retroactively concurrent sentence on an undischarged term of

imprisonment. Compare U.S.S.G. 5G1.3(c) with Barden v. Keohane,

921 F.2d 476 (3d Cir. 1991). The claim raised in the present

petition is procedurally defaulted because Petitioner did not

complete    the    final   step   of   the   BOP’s   administrative    remedy

procedure before filing the present petition, and it is now too

late for him to do so. The Court will dismiss the petition as

procedurally defaulted but will also address the merits of the

petition in the alternative.




3 Petitioner’s circumstances do not seem to fit within the line of
cases permitting a nunc pro tunc designation because Petitioner
was not in a state correctional facility on the days for which he
seeks prior custody credit. See e.g. Harris v. Bureau of Prisons
(BOP) Federal, 787 F. Supp. 2d 350, 359 (W.D. Pa. Apr. 4, 2011).

                                       9
       B.   The BOP’s Computation of Petitioner’s Federal Sentence

       The BOP is charged with computing the term of a federal

sentence. U.S. v. Wilson, 503 U.S. 329, 331 (1992). In granting

prior custody credit, the BOP is guided by 18 U.S.C. § 3585(b),

which provides:

            Credit for prior custody. A defendant shall be
            given credit toward the service of a term of
            imprisonment for any time he has spent in
            official detention prior to the date the
            sentence commences-

                  (1) as a result of the offense for which
                  the sentence was imposed; or

                  (2) as a result of any other charge for
                  which the defendant was arrested after
                  the commission of the offense for which
                  the sentence was imposed;

            That has not been credited against another
            sentence.

       Section 3585(b) prohibits the BOP from awarding prior custody

credit for any time that has been credited against any other

sentence. Wilson, 503 U.S. at 337. Although § 3585(b) prohibits

the BOP from awarding such prior custody credit, the BOP must

implement the sentence imposed by the court under the sentencing

guidelines. Rios v. Wiley, 201 F.3d 257, 264 (3d Cir. 2000)

superseded by statute as stated in Holloman v. Warden Fairton FCI,

635 F. App’x 12 (3d Cir. 2015)). “Generally, the sentencing court

must   apply   the   Guidelines   Manual   in   effect   at   the   time   of

sentencing.” United States v. Bertoli, 40 F.3d 1384, 1403 (3d Cir.



                                    10
1994). If the BOP failed to implement the sentence imposed by the

sentencing court under the Sentencing Guidelines, the petitioner

may be entitled to habeas corpus relief under 28 U.S.C. § 2241.

Rios, 201 F.3d at 270–71.

     The Third Circuit has explained how courts should review

sentencing court’s statements when a habeas petitioner challenges

the BOP’s interpretation of the sentencing court’s intent.

          In   interpreting    a   sentencing    court's
          statements, we “inspect[ ] ... the sentencing
          transcript as well as the judgment the
          sentencing court entered.” Rios, 201 F.3d at
          265. When a sentencing court's oral sentence
          and its written sentence “are in conflict,”
          the oral sentence prevails. United States v.
          Faulks, 201 F.3d 208, 211 (3d Cir.2000).
          However, when there is no conflict between the
          oral and written statements, but rather only
          ambiguity in either or both, we have
          recognized that the controlling oral sentence
          “often [consists of] spontaneous remarks” that
          “are addressed primarily to the case at hand
          and are unlikely to be a perfect or complete
          statement of all the surrounding law.” Rios,
          201 F.3d at 268 (citation omitted). In
          interpreting the oral statement, we have
          recognized that the context in which this
          statement is made is essential.

Ruggiano v. Reish, 307 F.3d 121, 133–34 (3d Cir. 2002).

     B.   Analysis

     The sentencing court used the 2013 United States Sentencing

Commission Guidelines Manual,4 in effect at the time of sentencing.


4 Available at
https://www.ussc.gov/guidelines/guidelines-archive/2013-federal-
sentencing-guidelines-manual.

                                11
U.S. v. Manning, Criminal Action No. 12-30330-DRH-1 (S.D. Ill.

Mar. 4, 2014) (Sentencing Tr., ECF No. 184 at 82.)5 U.S.S.G. §

5G1.3, Imposition of a Sentence on a Defendant Subject to an

Undischarged Term of Imprisonment, provided:

            (a) If the instant offense was committed while
            the   defendant   was   serving   a  term   of
            imprisonment    (including    work    release,
            furlough,   or   escape   status)   or   after
            sentencing for, but before commencing service
            of, such term of imprisonment, the sentence
            for the instant offense shall be imposed to
            run consecutively to the undischarged term of
            imprisonment.

            (b) If subsection (a) does not apply, and a
            term of imprisonment resulted from another
            offense that is relevant conduct to the
            instant offense of conviction under the
            provisions of subsections (a)(1), (a)(2), or
            (a)(3) of §1B1.3 (Relevant Conduct) and that
            was the basis for an increase in the offense
            level for the instant offense under Chapter
            Two (Offense Conduct) or Chapter Three
            (Adjustments), the sentence for the instant
            offense shall be imposed as follows:

                 (1) the court shall adjust the sentence
                 for any period of imprisonment already
                 served on the undischarged term of
                 imprisonment if the court determines that
                 such period of imprisonment will not be
                 credited to the federal sentence by the
                 Bureau of Prisons; and

                 (2) the sentence for the instant offense
                 shall be imposed to run concurrently to
                 the remainder of the undischarged term of
                 imprisonment.




5   Available at www.pacer.gov.

                                  12
           (c) (Policy Statement) In any other case
           involving    an    undischarged     term    of
           imprisonment, the sentence for the instant
           offense may be imposed to run concurrently,
           partially concurrently, or consecutively to
           the prior undischarged term of imprisonment to
           achieve a reasonable punishment for the
           instant offense.

Application Note 3(C) stated:

           (C)   Undischarged   Terms   of   Imprisonment
           Resulting from revocations of Probation,
           Parole or Supervised Release.—Subsection (c)
           applies in cases in which the defendant was on
           federal or state probation, parole, or
           supervised release at the time of the instant
           offense and has had such probation, parole, or
           supervised release revoked. Consistent with
           the policy set forth in Application Note 4 and
           subsection (f) of §7B1.3 (Revocation of
           Probation   or   Supervised    Release),   the
           Commission recommends that the sentence for
           the instant offense be imposed consecutively
           to the sentence imposed for the revocation.

     The sentencing court found that Petitioner’s total offense

level was 35, and his criminal history score was five, resulting

in a Guidelines range of 210-262 months in prison. U.S. v. Manning,

Criminal   Action   No.   12-30330-DRH-1   (S.D.   Ill.   Mar.   4,   2014)

(Sentencing Tr., ECF No. 184 at 83-86.) The Government asked for

a low-end Guidelines range sentence. (Id. at 86.) The sentencing

court stated that it saw no reason to vary from the Guidelines.

(Id. at 92-93.) The sentencing court imposed the following term of

imprisonment:

           The   Court,  having   considered   all   the
           information  in   the   presentence   report,
           including the guideline computations and the

                                   13
             factors set forth in 18 United States Code,
             Section   3553(a),   and   pursuant   to   the
             Sentencing Reform Act of 1984, it is the
             judgment of the Court that the Defendant,
             Gilbert Manning, be committed to the custody
             of the Bureau of Prisons to be imprisoned for
             a term of 210 months on Count 1, 120 months on
             Count 4, all to be served concurrently.

U.S. v. Manning, Criminal Action No. 12-30330-DRH-1 (S.D. Ill.

Mar. 4, 2014) (Sentencing Tr., ECF No. 184 at 94.) Section 5G1.3

was never raised at sentencing nor was the issue of prior custody

credit. Id. (Sentencing Tr., ECF No. 184.) In the Judgment, the

sentencing court wrote, “210 months as to Count 1 and 120 months

as   to   Count    4    of    the    Superseding      Indictment,    to    be    served

concurrently.” Id. (Judgment, ECF No. 162 at 2.)

      It is not surprising that the sentencing court did not discuss

Section    5G1.3       when   sentencing       Petitioner   because       it    was    not

applicable. Petitioner was not serving an undischarged term of

imprisonment when he was sentenced on March 4, 2014 because his

SRV sentence had expired on December 25, 2013. In any event,

Application Note 3(C) to § 5G1.3, in effect when Petitioner was

sentenced,    recommended           imposing    a   sentence    consecutive       to   an

undischarged SRV sentence. Thus, it does not help Petitioner.

      Petitioner relies on a draft of a plea agreement to infer the

sentencing court’s intent to award him prior custody credit under

§ 5G1.3. The first draft of a plea agreement in Criminal Case No.

12-30330-DHR-1         contained      language      referring   to   prior      custody



                                           14
credit under § 5G1.3. The plea agreement that Petitioner later

signed   did   not     contain    this   language.    Even   if   it    had,    the

sentencing     court   would     not   have   been   bound   to   it.   The    Plea

Agreement executed on September 11, 2013 stated:

             The Government agrees to recommend a sentence
             and fine at the low end of the range ultimately
             found by the Court. The Government and the
             Defendant reserve the right to address the
             sentencing factors set forth in 18 U.S.C. §
             3553(a), but agree not to seek a sentence
             outside the applicable Guideline range. The
             agreement by the parties to not seek a
             variance from the Guidelines is not binding
             upon the Court or the United States Probation
             Office, and the Court may impose any sentence
             authorized by law. … The Defendant understands
             that the Sentencing Guidelines are advisory
             only and that the Court has the discretion to
             sentence the Defendant anywhere up to the
             statutory      maximum      sentence      after
             consideration of the Sentencing Guidelines,
             and the factors set forth in 18 U.S.C. §
             3553(a),     including    the     nature    and
             circumstances of the offense(s) and the
             criminal history and characteristics of the
             Defendant.

U.S. v. Manning, Criminal Action No. 12-30330-DRH-1 (S.D. Ill.

Mar. 4, 2014) (Sentencing Tr., ECF No. 184 at 94.)

     Section 5G1.3(c) was inapplicable to Petitioner when he was

sentenced on May 4, 2014, and there is no indication in the record

that the sentencing court in Criminal Action No. 12-30330-DHR-1

intended to sentence Petitioner in a manner that would give him

prior custody credit for the period of March 27, 2012 through March

3, 2014.



                                         15
IV.   CONCLUSION

      For the reasons discussed above, the habeas petition is

dismissed as procedurally defaulted. In the alternative, the Court

would deny the petition on the merits.

An appropriate Order follows.



Dated: August 14, 2019

                                     s/Renée Marie Bumb
                                     RENÉE MARIE BUMB
                                     United States District Judge




                                16
